HAMITER, Justice
(dissenting).
Admittedly, in this cause the attorneys possessed a first privilege and retaining lien on the entire judgment recovered by the Pittmans against the Housing Authority of New Orleans, this by reason of the services rendered to and for their client in the lengthy and protracted litigation engaged in prior to such recovery. Hence, seemingly, the question respecting the amount of the fee due them is an incidental one arising in the course of the litigation- — one contemplated by Paragraph (1) of Article 2592 of the Code of Civil Procedure.
But be that as it may it is certain, in my opinion, that the Pittmans effectively and irrevocably waived whatever right they *487might have had to complain of the summary-proceedings when they fully and completely acquiesced in the indivisible judgment rendered by the district court on April 30, 1965. That judgment (as pointed out in the majority opinion) not only authorized payment to the Pittmans of the greater part of the funds deposited in court as a result of the summary matter but it also overruled the dilatory exception which had challenged the attorneys’ right to proceed summarily; and upon the withdrawal of such funds by the Pittmans (thereby reducing the attorneys’ first privilege and retaining lien by the amount of the withdrawal) they likewise impliedly (if not expressly) consented to the overruling of their dilatory exception.
I respectfully dissent.